REVISED FEBRUARY 10, 2011
           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                                 Fifth Circuit

                                                                              FILED
                                                                            January 6, 2011
                                       No. 10-10623                          Lyle W. Cayce
                                                                                  Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee
v.

WILLIAM BLAKE SESCIL,

                                                  Defendant - Appellant



                   Appeal from the United States District Court
                        for the Northern District of Texas
                                  No. 2:05-CR-7


Before KING, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
       The issue raised in this case is whether Defendant-Appellant William
Sescil was sentenced to a term of revocation imprisonment in excess of the
amount authorized by 18 U.S.C. § 3583(e)(3). The district court sentenced Sescil
to 20 months’ imprisonment upon revoking his second term of supervised
release. Sescil argues that his sentence exceeded the amount of revocation
imprisonment authorized by § 3583(e)(3) because that subsection caps the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 10-10623

aggregate amount of revocation imprisonment for his offense at the amount of
supervised release authorized by § 3583(b) for the same offense, which is three
years for his Class D felony. He argues that, because he had already served 18
months’ imprisonment on a prior revocation of his supervised release, the
district court could not sentence him to more than 18 months’ imprisonment
when it revoked his supervised release in this instance.
      We addressed this precise issue in United States v. Hampton, No. 10-10035
(5th Cir. Feb. 9, 2011). In Hampton, we held that the amount of supervised
release authorized for an offense by § 3583(b) does not cap the aggregate amount
of revocation imprisonment authorized by § 3583(e)(3) for the same offense. Id.,
slip op. at 6. When Sescil violated the terms of his second supervised release,
§ 3583(e)(3) authorized the district court to sentence him to a maximum of two
years’ imprisonment as a revocation sentence, without reference to the amount
of revocation imprisonment he had previously served. See id. Accordingly, the
district court’s judgment revoking Sescil’s supervised release and sentencing him
to 20 months’ imprisonment is AFFIRMED.




                                       2